Citation Nr: 0822756	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-41 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 
1998, for the award of service connection for an acquired 
psychiatric disorder, variously diagnosed as major depressive 
disorder and post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation for a psychiatric 
disorder in excess of 10 percent for the period between 
February 7, 1998, and March 15, 2001, and in excess of 50 
percent for the period since March 16, 2001.

3.  Entitlement to an effective date prior to March 16, 2001, 
for the award of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, dated in May 2001 and August 2002.  

By way of the May 2001 decision, the RO awarded service 
connection for a psychiatric disorder (major depressive 
disorder), and assigned an initial 10 percent evaluation 
effective July 5, 2000.  With his November 2001 notice of 
disagreement (NOD), the veteran initiated an appeal as to 
both the July 5, 2000 effective date assigned for the award 
of service connection, and the initial 10 percent rating 
assigned.  In a June 2002 rating decision, the RO 
recharacterized the service connected acquired psychiatric 
disorder as PTSD and assigned an increased rating to 50 
percent, effective March 16, 2001.  As the veteran maintains 
that a 100 percent rating is warranted from the initial grant 
of service connection, his claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

By way of the August 2002 rating decision, the RO awarded 
TDIU effective March 16, 2001.  With his October 2002 NOD, 
the veteran expressed disagreement with the effective date.

In an August 2004 rating decision, the RO awarded an earlier 
effective date, retroactive to February 7, 1998, for the 
award of entitlement to service connection with a 10 percent 
for the veteran's psychiatric disorder (now identified as 
PTSD).  

As it stands, the veteran's psychiatric disorder has been 
assigned a 10 percent rating effective February 7, 1998, with 
a 50 percent rating assigned effective March 16, 2001.  TDIU 
has been in effect since March 16, 2001.  The veteran 
essentially maintains that the ratings should be higher and 
the effective dates earlier.    

The Board notes that the two volumes of the claims file have 
been poorly maintained, with many documents out of 
chronological order.  After careful scrutiny, it appears that 
throughout the lengthy pendency of the appeal, the veteran 
has repeatedly made statements indicating that he is entitled 
to a "100 percent evaluation" for all his service connected 
disabilities.  The Board does not find that these general 
statements amount to a NOD placing into appellate status any 
other issues (beyond those specified on the title page), as 
these broad statements did not express dissatisfaction with 
any specific adjudicative determination by the RO and they 
could not reasonably be construed as disagreement with any 
specific decision or a desire for appellate review with 
regard to one condition, especially in light of the multiple 
service connected disabilities.  38 C.F.R. § 20.201.  
Therefore, the Board does not find that any additional claims 
were set into the course of appeal other than those listed on 
the cover page of the instant decision.

In the veteran's October 2004 substantive appeal he requested 
a hearing before the Board to be held at his local RO.  The 
hearing was scheduled for June 2007.  The notice of the 
hearing was mailed to the address of record and was not 
returned as undeliverable.  The regularity of the mail is 
presumed.  The veteran failed to appear.  As such, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The veteran's representative filed a Motion to Advance on the 
Board's Docket in February 2008.  Good and sufficient cause 
having been shown, the motion was granted in May 2008.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).

A review of the record reviews the veteran appears to have 
raised claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability related to 
hospitalization and/or treatment by VA, and a claim for 
service connection for "toxic" peripheral neuropathy.  As 
these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and of the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not file his claim for entitlement to 
service connection for an acquired psychiatric disorder (to 
include PTSD and major depressive disorder) within one year 
of discharge from service.

3.  The RO received the veteran's original claim of 
entitlement to service connection for a psychiatric disorder 
(depression) on February 7, 1998; no prior communication may 
be considered a formal or informal claim.  

4.  For the period from February 7, 1998, to March 15, 2001, 
disability due to the veteran's psychiatric disorder most 
closely approximates the criteria for a 10 percent rating; 
such disability was manifest by no more than occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  Symptoms 
did not include the following: panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

5.  For the period since March 16, 2001, disability due to 
the veteran's psychiatric disorder most closely approximates 
the criteria for a 50 percent rating; such disability was 
manifest by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as panic attacks (more than once a week, but not 
near-continuous), disturbances in sleep, motivation and mood.  
Symptoms did not include the following: obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.    

6.  The veteran was awarded a 50 percent disability 
evaluation for his psychiatric disorder effective March 16, 
2001, and no higher rating is warranted either prior to or 
from that date.  

7.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to March 16, 2001.

8.  The veteran's service-connected disabilities were not 
shown to render him unable to secure or follow a 
substantially gainful occupation until March 16, 2001, when 
his combined rating became 70 percent disabling.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to February 
7, 1998, for the award of entitlement to service connection 
for a psychiatric disorder, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.109, 3.159, 3.400 (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

2.  The criteria have not been met for an initial evaluation 
in excess of 10 percent for a psychiatric disorder for the 
period from February 7, 1998, to March 15, 2001, nor have 
they been met for a disability rating in excess of 50 percent 
for the period from March 16, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

3.  The criteria for an effective date prior to March 16, 
2001, for a grant of a TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 3.400, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
effective dates assigned for service connection for his 
psychiatric disorder and for his TDIU; it also arises from 
the veteran's disagreement with the initial 10 percent 
rating, and the subsequent 50 percent rating assigned for the 
psychiatric disorder.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Board would note that the veteran was notified of the 
evidence necessary to establish a disability rating and 
effective date in March 2006.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and because there is 
other documentation in the claims file reflecting 
notification such that a reasonable person could be expected 
to understand what was needed to substantiate the claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as to the 
RO, contain a description of the impact the symptoms of his 
service-connected psychiatric disorder have on employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects is 
necessary to substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected PTSD on 
employment and his daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the May 2001, June 2002, and August 2004 rating 
decisions include a discussion of the rating criteria 
utilized in the present case.  This criteria was set forth in 
further detail in the August 2004 statement of the case 
(SOC).  Clearly, the veteran has been made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the veteran's service 
medical records, post-service VA and private treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and made aware 
of the evidence needed to substantiate these claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Timeline of Events Pertinent to the Claims

In the instant case, the veteran separated from service in 
June 1946.  He filed his original claim for service 
connection for a psychiatric disorder on February 7, 1998

The RO denied entitlement to service connection for a nervous 
condition in a July 1998 rating action.  Notice of the 
decision was mailed to the veteran in August 1998.  The 
veteran did not file a NOD and the decision became final.   
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  20.302, 20.1103.  

The veteran filed his informal request to reopen a claim of 
entitlement to service connection for depression on July 5, 
2000.  He filed a formal claim on July 20, 2000.  The veteran 
filed a claim of entitlement to service connection for PTSD 
on March 16, 2001.  The RO granted service connection for 
major depressive disorder in a May 2001 rating decision.  A 
10 percent rating was assigned effective July 5, 2000, the 
date of the receipt of the informal reopened claim.  

Through a June 2002 rating decision, the RO reclassified the 
acquired psychiatric disorder as PTSD and assigned a 50 
percent evaluation effective March 16, 2001 (the date of the 
veteran's claim for service connection for PTSD).  An August 
2004 rating decision awarded a retroactive award of service 
connection for the psychiatric disorder with a 10 percent 
rating back to February 7, 1998 - the date of the veteran's 
original claim for entitlement to service connection for any 
psychiatric disorder.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service VA and private 
treatment records; and reports of VA examination.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1.  Earlier Effective Date - Service Connection for 
Psychiatric Disorder

The veteran has contended that he is entitled to an effective 
date earlier than February 7, 1998, for the grant of service 
connection for his psychiatric disorder (PTSD).  
Specifically, he contends that the grant of service 
connection should be effective as early as November 1962 when 
he was "diagnosed with major depression."

While the veteran has argued that the effective date for the 
grant of service connection should be as early as 1962, such 
an effective date would be contrary to rules and regulations 
implemented by Congress concerning effective dates for award 
of compensation.  

The controlling authority on matters involving effective 
dates is quite clear.  When an original claim is received 
within one year after separation from service, disability 
compensation is awarded for direct service connection on the 
day following separation from active service or date 
entitlement arose; otherwise, the effective date of service 
connection is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 
38 C.F.R. § 3.400(b)(2).  

In the instant case, the veteran separated from service in 
June 1946.  He filed his original claim for service 
connection on February 7, 1998, outside the one-year time 
frame from separation from service.  As is shown below, he 
has been awarded service connection for a psychiatric 
disorder effective from the date of his original claim, and 
there is no legal basis for awarding an effective date for 
service connection for this condition prior to the date of 
the claim.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

The controlling statute and regulation are quite clear.  The 
effective date for the award of service connection when a 
claim is received more than one year after separation from 
service can be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 
38 C.F.R. § 3.400(b)(2).  Here, the veteran has been awarded 
entitlement to service connection for a psychiatric disorder 
from the date of his original claim, and there is no basis 
upon which to award an earlier effective date.

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  There is no earlier formal or 
informal claim.

As to the veteran's assertion that service connection should 
date back to 1962, the Board is aware that evidence of record 
includes a VA Clinical Psychology Screening Report dated in 
November 1962.  At this time, however, the veteran was not 
diagnosed with a psychiatric disorder, but rather with merely 
a passive aggressive personality type.  This distinction is 
important as a personality disorder is not a psychiatric 
disorder for which service connection may be granted.  See 
38 C.F.R. § 3.303(c).  The RO declined jurisdiction over 
matters involving the personality disorder in a November 1962 
Deferred Rating decision.  

Even if the Board were to construe any 1962 document as an 
informal request for disability benefits for a psychiatric 
disorder, a formal claim was not filed within one year of the 
informal claim.  38 C.F.R. § 3.155(a).  Moreover, the veteran 
himself does not contend that he filed a specific claim for 
service connection for an acquired psychiatric disorder prior 
to February 7, 1998.  Similarly, the Board has not identified 
any antecedent communication or medical report which could be 
reasonably interpreted as claim for an acquired psychiatric 
disorder.  

As noted previously, disability compensation is awarded for 
direct service connection effective on the day following 
separation from active service or the date entitlement arose 
when the original claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

In this matter, the veteran did not file his claim until 
1998, some 52 years after his discharge from service, and 
clearly outside the one-year time frame following separation 
from service.  While he filed his reopened claim in July 
2000, which is later, the RO awarded an effective date as of 
February 7, 1998, the date of the original claim for service 
connection for an acquired psychiatric disorder.  There is no 
communication prior to February 7, 1998 which may be 
considered a formal or informal claim.

In this case, service connection has been awarded from the 
date of receipt of the claim.  The law does not allow for an 
earlier effective date than this.  Entitlement to an 
effective date earlier than February 7, 1998, for the grant 
of service connection for a psychiatric disorder  is 
precluded as a matter of law.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007); see also Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied due to a lack of legal merit). 

2. Increased Rating for Psychiatric Disorder

As noted above, the veteran's psychiatric disorder has been 
assigned a 10 percent rating effective for the period from 
February 7, 1998 to March 15, 2001, and a 50 percent rating 
effective from March 16, 2001 (the date of the veteran's 
claim regarding PTSD).  The veteran essentially maintains 
that he should receive a 100 percent schedular rating for the 
psychiatric disorder since the effective date of service 
connection due to such symptoms to include, but not limited 
to, total occupational and social impairment. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial rating assigned for his service-
connected psychiatric disorder.  As such, the severity of the 
disability at issue is to be considered over the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran's psychiatric disorder has been rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent 
disabling from February 7, 1998 to March 15, 2001, and as 50 
percent disabling from March 16, 2001.  

A 10 rating is assigned for occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130

A 30 percent disability evaluation is assigned where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's psychiatric disorder most closely 
approximates the criteria for the 10 percent rating for the 
period from February 7, 1998 to March 15, 2001, and the 
criteria for a 50 percent rating for the period from March 
16, 2001.  38 C.F.R. § 4.7.  This represents no change from 
the ratings currently assigned.  

	
        

A.  1st Period

Turning first to the initial period, it is clear that 
disability due to the veteran's psychiatric disorder is not 
very severe from the effective date of service connection 
through March 15, 2001.  

Upon VA examination in March 1997 the veteran had grossly 
normal speech, memory and concentration.  While the veteran 
complained on VA examination in March 1998 of being 
"depressed all [his] life", he indicated that he slept well 
and enjoyed seeing his grandchildren.  He denied any current 
suicidal ideation, crying, profound sadness, or vegetative 
signs of depression.  The veteran was casually and neatly 
dressed with good eye contact.  Speech was relevant and 
coherent with an excellent vocabulary.  The veteran's affect 
was constricted and his mood was only mildly depressed.  
There was no gross thought disorder and no evidence of 
suicidal ideation.  Cognition was completely intact and his 
mental status examination was reported as 30 out of 30.  He 
was assigned a GAF of 60. According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), a 60 GAF score 
is indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  A July 2000 statement 
from Dr. RGM revealed the veteran needed daily medication to 
control symptoms of depression and anxiety.  

VA outpatient treatment records dated in February 2001 show 
the veteran denied psychiatric hospitalization.  The veteran 
informed the treatment provider that he kept in touch with 
his three children.  His appearance was neat.  He was 
cooperative with the examiner.  Psychomotor activity was 
appropriate.  Speech was normal.  The veteran's affect was 
appropriate.  The veteran was goal directed and thought 
content was normal.  He had no hallucinations or delusions.  
Recent and remote memory was intact.  The veteran was alert.  
Insight and judgment were intact.  

No other records from this period show more severe symptoms.   

While a 10 percent rating is warranted between February 7, 
1998 and March 15, 2001, due to the complaints of depressed 
mood and anxiety, there was no evidence of more severe 
symptomatology warranting a higher (30 percent) rating.  
Specifically, the record lacks evidence of suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  As such, a rating in excess 
of 10 percent is not warranted for the period between 
February 7, 1998 and March 15, 2001.  38 C.F.R. § 4.130.  

	B.  2nd Period

March 16, 2001 marks the date of receipt of the veteran's 
claim for service connection for PTSD.  It also marks the 
effective date of the increased rating to 50 percent for 
disability due to a service-connected psychiatric disorder.  
The Board has considered whether a higher rating is warranted 
at any point during this period.

During the period from March 16, 2001 to the present, the 
record shows the veteran's psychiatric symptomatology has 
grown more severe than shown during the first period; 
however, the evidence does not show that the psychiatric 
disability more nearly approximates a rating higher than 50 
percent from March 16, 2001 onward.  See 38 C.F.R. § 4.130.  

Treatment notes dated in March 2001 showed no change in 
mental status.  In April 2001, the veteran did complain of 
nightmares one to two times per week and poor sleep.  In May 
2001, the examiner noted the veteran reported feelings of 
depression and irritability.  The veteran reported an 
unstable work history.  The veteran was considered to be 
moderately depressed after testing.  He had a pattern of 
looking negatively at the world.  It is clear, however, that 
he was not psychotic.  The examiner felt the veteran's 
narcissistic behavior influenced the veteran's judgment in 
interpersonal situations and caused additional anxiety.  
There was some problem with creating and maintaining 
friendships; however, the veteran was assigned a GAF score of 
65 indicative of only mild symptoms, i.e. some mild 
difficulty in social or occupational functioning, but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.

Treatment notes dated in June and July 2001 contain 
complaints of anxiety, depression, flashbacks, and nightmares 
of the motor vehicle accident which took place 56 years 
prior.  

During VA examination in July 2001, the veteran indicated 
that he lived with his girlfriend of 17 years.  He had a 
minimal relationship with his children via phone and e-mail.  
He denied having friends.  He denied any recent 
hospitalizations.  There was no evidence of impairment in 
thought process of communication upon mental status 
examination.  The veteran denied delusions and 
hallucinations.  He maintained eye contact and interacted 
appropriately with the examiner.  He admitted to suicidal 
ideation in the past, but denied homicidal ideation.  He was 
able to maintain minimal personal hygiene and other 
activities of daily living.  He was oriented in all spheres.  

The examiner noted that although the veteran claimed to have 
panic attacks, they did not appear to be typical symptoms of 
panic attacks.  There were some complaints of intrusive 
thoughts, avoidance behavior, and feelings of disconnection.  
He indicated that he had difficulty understanding what other 
people wanted or how to react to them.  

The veteran was assigned a GAF of 62, again indicative of 
only mild symptoms.  The Board notes the veteran was also 
diagnosed with a mixed personality disorder, to which the 
examiner attributed the isolativeness and irritability.  

A letter dated in February 2002 revealed the veteran had been 
receiving individual psychotherapy for the past 18 months.  
The provider indicated the veteran had sleep disturbances, 
diminished interest in activities, feelings of estrangement 
and detachment from others, irritability, outburst of anger, 
and difficulty sustaining concentration.  The veteran was 
said to have isolative tendencies which prevented him from 
forming friendships and damaged the relationships with his 
wife and children.  

While the veteran was awarded an increased rating to 50 
percent effective in March 2001, it is really not until May 
2002, that the increased severity of the veteran's 
psychiatric disability is documented.  Upon VA examination in 
May 2002, the veteran complained of insomnia, anxiety 
bordering on panic attacks, and nightmares twice a week.  
These nightmares were said to have begun in May 2001.  The 
veteran further complained of interpersonal problems with his 
landlady and common-law wife.  The veteran indicated that he 
had some relief from his symptoms of depression since he had 
been on Ritalin.  Mental status examination showed the 
veteran to be neat and clean in personal appearance.  He was 
cooperative, pleasant, and easy to establish a rapport with.  
His psychomotor activity was within the normal range.  

Speech was relevant, coherent, and goal directed.  His affect 
was appropriate to his thought content.  Mood was irritable 
and depressed.  His thought process was goal directed.  There 
were no perceptual disturbances or delusional ideation 
elicited.  The veteran was well oriented.  Memory was intact 
for recent and remote events.  Attention span was fair.  
There was some preoccupation with suicidal thoughts, but he 
was unable to execute plans because of a fear of being saved 
and suffering from injuries.  He denied homicidal thoughts.  
The veteran had fairly good impulse control.  Judgment and 
insight were intact.  There was no obsessive or ritualistic 
behavior.  Panic attacks were said to occur only when the 
veteran was in closed spaces.    

The veteran was assigned a GAF score of 36 indicating the 
presence of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The Board finds the assignment of a GAF of 36 to be 
somewhat inconsistent with (more severe than) the physician's 
own objective findings upon mental status examination.  The 
objective medical findings reported by the examiner on mental 
status examination are considerably less severe than those 
identified in the description provided in DSM-IV of behavior 
indicative of a 36 GAF score.  

Further, the examiner indicated that no specific diagnostic 
tests for PTSD were done.  Moreover, though the examiner 
indicated the veteran had major impairment related to 
inability to work and interpersonal dysfunction, testing was 
not specific to PTSD.  The veteran had an Axis I diagnosis of 
panic attacks, Axis II diagnosis of dependent personality 
disorder, and Axis III diagnoses of osteoarthritis, benign 
prostatic hypertrophy, neuropathy, and hypothyroidism.  

The veteran cancelled the examination scheduled for February 
2007.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission to a VA examination, is not 
an impossible or onerous task. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Finally, failure to report for VA 
examination in conjunction with a claim for increase, shall 
result in denial.  38 C.F.R. § 3.655.

Nevertheless, based on the foregoing discussion regarding all 
the medical evidence of record, the Board concludes that 
disability due to the veteran's psychiatric symptoms over the 
period beginning March 16, 2001 is no more severe than that 
which approximates the criteria for a 50 percent rating.  At 
no point since March 16, 2001 does the evidence show 
objective findings that would justify an increased rating.  

While there is objective medical evidence showing that the 
veteran meets some of the criteria for a 50 percent rating, 
the weight of the objective medical evidence of record from 
this period does not show that the veteran meets the criteria 
for the next higher rating.  Specifically, there has been no 
objective evidence of the following: obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Id.

While the veteran reported passive suicidal ideation upon VA 
examination in May 2002, he did not have an active intent to 
carry out his plans.  Any difficulty in establishing and 
maintaining effective family and social relationships or 
adapting to stressful circumstances are considered in the 
current 50 percent rating.  38 C.F.R. § 4.130.

Accordingly, a rating in excess of 50 percent for psychiatric 
disability for the period from May 16, 2001 to the present is 
not in order.

At no time was the veteran's psychiatric disability so severe 
as to approach that for a total schedular rating.  There is 
no evidence that the veteran's psychiatric disability alone 
produced total occupational and social impairment.  
Specifically, the Board finds it pertinent that there has 
been no objective evidence of the following symptoms: gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, in excess of the 
10 percent rating assigned for the period from February 7, 
1998, to March 15, 2001, and in excess of the 50 percent 
assigned from March 16, 2001 to the present.  See Fenderson, 
12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected psychiatric 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's psychiatric 
condition has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
veteran has been in receipt of individual unemployability 
since March 16, 2001, when he met the schedular criteria for 
his service-connected psychiatric disorder, migraine 
headaches, conjunctivitis, status post bilateral fracture of 
the mandible, and hemorrhage of the left ear.  The assigned 
10 percent from February 7, 1998, to March 15, 2001, and the 
existing 50 percent schedular rating from March 16, 2001, 
adequately compensate the veteran for the nature and extent 
of severity of his psychiatric disability.  Therefore, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


3.  Earlier Effective Date - TDIU

The veteran contends that he is entitled to an effective date 
prior to March 16, 2001, for the award of a TDIU.  
Specifically, he contends that the grant of TDIU should be 
effective as early as June 15, 1946, the day following 
separation from active duty service.   

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

A TDIU is essentially an increased rating, and as such, the 
effective date of a TDIU is governed by 38 C.F.R. § 3.400.  
Except as otherwise provided in paragraph (o)(2), increases 
will be effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.  The effective date of reopened 
claims is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (r).

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's request for an effective date prior 
to March 16, 2001, for the award of TDIU must be denied.  
Specifically, the veteran did not meet the specific objective 
percentage requirements of 38 C.F.R. § 4.16(a) until March 
16, 2001, when the combined 70 percent rating became 
effective.  

Initially, the Board finds that in a June 1946 rating 
decision, the veteran was awarded service connection 
effective June 15, 1946, the day following separation from 
service as follows: migraine headaches, 20 percent; 
conjunctivitis, 10 percent; and residuals of hemorrhage of 
the left ear, noncompensable.  The veteran had a combined 30 
percent rating.  The veteran did not appeal the decision and 
it became final.  38 C.F.R. §§ 20.302, 20.1103.

In a September 1947 rating decision, the RO decreased the 
veteran's disability rating from 20 percent to 10 percent for 
migraines effective November 1967, which reduced his combined 
rating to 20 percent disabling.  Again, the veteran did not 
appeal and the decision became final.  Id.  The ratings were 
confirmed in November 1949.

In a June 1997 rating decision, the RO awarded an increased 
30 percent evaluation for migraine headaches from March 1997.  
Service connection for status post bilateral fracture of the 
mandible was awarded with a noncompensable rating effective 
March 1997.  The ratings for conjunctivitis and hemorrhage of 
the left ear were continued.  His combined rating was 40 
percent from March 1997.

The veteran filed a claim for entitlement to service 
connection for PTSD on March 16, 2001.  The veteran filed a 
formal application for TDIU, VA Form 21-8940, in June 2002 
indicating that he last worked full time in July 1962, but 
that he became too disabled to work as of December 1945, 
during service.  

In a June 2002 rating decision, the RO awarded service 
connection for PTSD and assigned a 50 percent evaluation 
effective March 16, 2001.  TDIU was awarded effective from 
that same date by way of an August 2002 rating decision.  The 
veteran's combined rating was 70 percent from March 16, 2001.  
  
In an August 2004 rating decision, the RO made the award of 
service connection for PTSD (with 10 percent rating) 
effective February 7, 1998.  

It was not until the June 2002 rating decision that service 
connection for PTSD was awarded effective March 16, 2001.  
The August 2004 rating decision simply awarded an earlier 
effective date for service connection for PTSD, but the 50 
percent rating remained in effect from March 16, 2001.  See 
38 C.F.R. § 4.25.  Therefore, the veteran did not meet the 
specific objective percentage requirements of 38 C.F.R. 
§ 4.16(a) until March 16, 2001, when the combined 70 percent 
rating became effective.  

The RO granted TDIU in the August 2002 rating decision based 
on the increased 70 percent combined schedular rating.  There 
are no medical opinions of record that show a date prior to 
March 16, 2001, that the veteran's PTSD (variously diagnosed 
as dysthymia and major depressive disorder), migraine 
headaches, status post bilateral fracture of the mandible, 
conjunctivitis, or hemorrhage of the left ear, combined to 
render the veteran unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities, alone.  38 C.F.R. § 4.16(b).  
Moreover, as found in the instant decision, ratings in excess 
of 10 percent from February 7, 1998, to March 15, 2001, and 
in excess of 50 percent from March 16, 2001, for the service-
connected PTSD are not warranted.  

While the veteran has argued for a June 1946 effective date 
for the award of TDIU, the Board would note that in his June 
2002 TDIU application, he himself indicated that he last 
worked full time in July 1962.  There was even some 
indication that the veteran held a series of part-time jobs 
after 1962.  Regardless, it was not until March 16, 2001, 
that the veteran met the objective criteria for the award of 
TDIU.  38 C.F.R. § 4.16 (a), (b). 

Thus, as indicated at the outset, the veteran's claim of 
entitlement to an effective date prior to March 16, 2001, for 
the award of TDIU must be denied.  In cases 
such as this, where the law is dispositive, the claim should 
be denied due to a lack of legal merit.  Sabonis, supra.


ORDER

Entitlement to an effective date prior to February 7, 1998, 
for the award of service connection for an acquired 
psychiatric disorder, variously diagnosed as major depressive 
disorder and PTSD, is denied.

Entitlement to an initial evaluation for a psychiatric 
disorder in excess of 10 percent for the period between 
February 7, 1998, and March 15, 2001, is denied, as is an 
evaluation in excess of 50 percent for the period since March 
16, 2001. 

Entitlement to an effective date prior to March 16, 2001, for 
the award of TDIU is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


